



COURT OF APPEAL FOR ONTARIO

CITATION: OReilly v. ClearMRI Solutions
    Ltd., 2021 ONCA 452

DATE: 20210621

DOCKET: C68215

Roberts, Zarnett and Sossin
    JJ.A.

BETWEEN

William OReilly

Plaintiff (Respondent)

and

ClearMRI Solutions Ltd.,
    ClearMRI Solutions Inc., Jeff Hassman,
Jae Kim
,
Stefan Larson, David Stopak,
Tornado Medical Systems, Inc.
,
     Arsen Hajian,
Jeff Courtney and Gordon Cheung

Defendants (Appellants)

Ted Brook and Paul Macchione, for the appellants
    Tornado Medical Systems, Inc. and Jae Kim

Jacqueline Horvat and Alexandria Chun,
    for the respondent

Heard: January 29, 2021 by videoconference

On appeal from the order/judgment of the
    Justice Jane Ferguson of the Superior Court of Justice, dated February 11,
    2020, with reasons reported at 2020 ONSC 938.

COSTS ENDORSEMENT


[1]

In our decision released June 7, 2021, we
    invited the parties to make submissions on costs. Counsel have advised that the
    parties agree to the following disposition.

[2]

The respondent, William OReilly, shall pay
    costs to the appellant, Tornado Medical Systems Inc. in the sum of $10,000 in
    respect of the costs of the appeal and the motion below. This costs award shall
    be in satisfaction of any and all costs obligations as among Mr. OReilly,
    Tornado and the appellant, Dr. Jae Kim, for the appeal and the motion below. No
    costs shall be payable by Dr. Kim.

L.B.
    Roberts J.A.

B.
    Zarnett J.A.

L. Sossin
    J.A.


